DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to Application 16/856,474 filed on 04/23/2020 and Preliminary Amendment filed on 07/20/2020. Claims 1-12 are pending in the office action.
Claims 3, 8-10, and 12 have been amended.

Prior Arts
JP H05196872A  discloses a pattern drawing apparatus that draws a pattern on an object to be irradiated by performing one-dimensional scanning with spot light in a main scanning direction using a deflective member, while condensing and projecting a beam from a light source apparatus as the spot light onto the object to be irradiated, the pattern drawing apparatus comprising: a first optical system configured to receive the beam from the light source apparatus and having anisotropic refractive power causing the beam heading toward a reflective surface of the deflective member to converge in a sub scanning direction that is orthogonal to the main scanning direction; a scanning optical system configured to receive the beam deflected by the reflective surface of the deflective member and condense the beam as the spot on the object to be irradiated; and a second optical system that has anisotropic refractive power causing the beam emitted from the scanning optical system and heading toward the object to be irradiated to converge in the sub scanning direction (see the abstract and fig. 1 and its descriptions).
JP 2010152178 discloses an image display device of the present invention includes a light source that emits light, and a separating unit that is disposed on an optical path of the light emitted from the light source and separates the light into a plurality of separated lights. A plurality of the separated lights in a two-dimensional direction on the projection surface to draw an image; and a light path of the light from the light source to the scanning means. Phase modulation means for temporally changing the phase of the separated light by controlling the optical path length, and the scanning means each of the separated lights at the same drawing point on the irradiated surface at different incident angles irradiating. According to this configuration, first, each separated light interferes at a drawing point irradiated at a different incident angle to form interference fringes. Here, since each incident angle of the separated light changes with scanning, the distance from the scanning unit of each separated light to the drawing point changes. Therefore, the pattern of interference fringes generated changes with scanning. According to this configuration, the optical path length of the separated light can be controlled by changing the geometric distance in the optical path of the separated light by mechanical control without using a relatively expensive optical member. Therefore, it is possible to modulate speckles by modulating the phase of the separated light with an inexpensive configuration and giving fluctuations to the state of interference fringes. In the present invention, the phase modulation unit is disposed on an optical path between the light source and the separation unit, and has a refractive index anisotropic in the same direction as the polarization directions of two polarized lights in the light emitted from the light source. And the separation means separates the light into the two separated polarized lights, and the two separated light polarization 

However, the above prior arts, as either individual or combination, do not teach the limitation “a focal distance of the second optical system is set in a manner that a curvature amount caused by a sagittal coma aberration of the beam, occurring before the beam passes through a position of a peripheral image height in a beam scanning range within a field of view of the scanning optical system and enters the second optical system, becomes less than or equal to an Airy disk radius”.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach the limitations, comprise “a focal distance of the second optical system is set in a manner that a curvature amount caused by a sagittal coma aberration of the beam, occurring before the beam passes through a position of a peripheral image height in a beam scanning range within a field of view of the scanning optical system and enters the second optical system, becomes less than or equal to an Airy disk radius”, in combination with other limitations recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHIA M DOAN whose telephone number is (571)272-5973. The examiner can normally be reached Mon - Fri 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NGHIA M. DOAN
Primary Examiner




/NGHIA M DOAN/           Primary Examiner, Art Unit 2851